Judgment, Supreme Court, New York County (Martin Evans, J.), entered on January 26, 1984, unanimously reversed, on the law and the facts, and a new trial ordered solely on the issue of damages and otherwise affirmed, without costs and without disbursements, unless the plaintiff, within 20 days after service upon its attorney of a copy of the order herein with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in its favor to $470,000 and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so amended and reduced, is unanimously affirmed, without costs and without disbursements.
After review of the record, the damages appear to us to be excessive to the extent indicated.
The appeal from the order of said court entered on December 27,1983, is unanimously dismissed as having been subsumed in the appeal from the judgment, without costs and without disbursements. Concur — Murphy, P. J., Kupferman, Sullivan and Milonas, JJ.